Claim Rejections - 35 USC § 112

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In response to the previously presented restriction requirements, the applicant elects claims 1-10 and 16-20 with traverse.  Claims 11-15 are withdrawn from consideration.
	It is noted that the elections are made “with traverse”.  However, the Examiner believes that the currently pending claims would pose undue burden on the Examiner.  For example, claims 11-15 additionally recite the steps of switching communication states and the later determining and reporting based on the switching of states, which are not present or obvious variants of claims 1-10 and 16-20.  Claims 1-10 and 16-20 recite determination of overlapping slots and the use of carrier numerology, which are not present or obvious variants of claims 11-15.  The two sets of claims are therefore considered to be mutually exclusive and would pose undue burden on the Examiner to perform separate searches.  The restriction requirement is maintained and claims 11-15 are withdrawn from consideration.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  grammatical errors.  Appropriate correction is required.
	Claims 1 and 16 recite “determining, on a downlink carrier, a first downlink slot that is an earliest downlink slot overlaps with the first uplink slot”.  This passage contains grammatical issues of having two verbs in one sentence (“is” and “overlaps”).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims are unclear.  Claims 1 and 16 (of which claims 2-10 and 17-20 depend on) recite “determining, on a downlink carrier, a first downlink slot that is an earliest downlink slot overlaps with the first uplink slot”.  It is unclear whether the claim is directed to “a first downlink slot that is an earliest downlink slot” and that “the first downlink slot overlaps with the first uplink slot” (that is, no downlink slots exists prior to the downlink slot that overlaps with the first uplink slot) or “a first downlink slot” of downlink slots “overlapping with the first uplink slot” (the first downlink slot being the first 

Allowable Subject Matter
Claims 1-10 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required by the claims currently indicated allowable.  Closest found prior arts include Nimbalker (US 2016/0227548) and Shi et al. (US 2020/0403678).
Nimbalker discloses the general idea of a CSI-RS measurement in a downlink slot and performing CSI reporting in the uplink in a slot that overlaps a downlink slot (Fig. 4).
Shi et al. discloses the UL transmission used for performing CSI reporting having different subcarrier spacing (or numerology) from a subcarrier spacing an overlapping DL transmission (i.e. paragraph [0027] and paragraphs 3-6).  Shi et al. also discloses a time offset defined based on a UL numerology for the aperiodic CSI reporting (paragraph [0115]).  The “time offset” in Shi et al. is similar to the claimed “M” slots in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related prior arts include Nimbalker (US 2016/0227548) and Shi et al. (US 2020/0403678).
Nimbalker discloses the general idea of a CSI-RS measurement in a downlink slot and performing CSI reporting in the uplink in a slot that overlaps a downlink slot (Fig. 4).
Shi et al. discloses the UL transmission used for performing CSI reporting having different subcarrier spacing (or numerology) from a subcarrier spacing an overlapping DL transmission (i.e. paragraph [0027] and paragraphs 3-6).  Shi et al. also discloses a time offset defined based on a UL numerology for the aperiodic CSI reporting (paragraph [0115]).  The “time offset” in Shi et al. is similar to the claimed “M” slots in the current application.  However, the “time offset” in Shi is determined based on the UL numerology as opposed to the numerology of the downlink carrier in the currently presented claims and the offset is used to determine the CSI reporting in the uplink from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473